DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 8/18/2022.  Claims 1-11 are pending in the case.  Claims 1 and 10-11 are independent claims.

Examiner’s Note
The markup of claims 1 and 10-11 required under 37 C.F.R. § 1.121(c)(2) is inaccurate, including both new text that is not underlined and strikethrough text that was not in the original claims.  However, there does not appear to be any deceptive intent.

Response to Arguments
Applicant’s prior art arguments have been considered but are moot because the new grounds of rejection presented below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Takata et al. (US 2017/0091582 A1, hereinafter Takata) in view of Shimamura et al. (US 2015/0310625 A1, hereinafter Shimamura).

As to independent claim 1, Takata teaches a display system comprising:
a hardware processor (“a processor of the information terminal 100,” paragraph 0182 lines 3-4); and
a display that has a display screen (figure 3) and presents a display on the display screen on a basis of control exerted by the hardware processor, wherein the hardware processor is configured to:
select, from images acquired by consecutively X-ray imaging (“plain X-ray images may also be adopted,” paragraph 0190 line 3 – note that multiple plain X-ray images cannot be acquired at exactly the same time), a thumbnail (“a thumbnail image of one slice image representative of each displayed series ID is displayed,” paragraph 0278 lines 11-12), and
display the thumbnail on the display, wherein the selection of the image as the thumbnail is done by the hardware processor, wherein the selection of the image as the thumbnail is done by the hardware processor in accordance with a setting previously determined for the images (“a thumbnail image of one slice image representative of each displayed series ID is displayed. Herein, an image at a certain slice position is adopted as the one slice image representative of each series ID. The certain slice position may be the first slice position or a central slice position,” paragraph 0278 lines 11-16), and
the hardware processor is configured to select, as the thumbnail, an image other than a leading image of the images (“a thumbnail image of one slice image representative of each displayed series ID is displayed. Herein, an image at a certain slice position is adopted as the one slice image representative of each series ID. The certain slice position may be the first slice position or a central slice position,” paragraph 0278 lines 11-16).
Takata does not appear to expressly teach a system wherein the images are dynamics analysis images acquired by analyzing variations in an imaging target area.
Shimamura teaches a system wherein the images are dynamics analysis images acquired by analyzing variations in an imaging target area (“Particularly in dynamic analysis of the chest with X-rays, the use of interframe differences of a moving image in the chest enables analysis of a ventilatory function and a blood flow function,” paragraph 0003 lines 7-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the images of Takata to comprise the dynamics analysis images of Shimamura.  One would have been motivated to make such a combination to Takata to a wider variety of image types.

As to dependent claim 2, the rejection of claim 1 is incorporated.  Takata/Shimamura further teaches a system wherein a graph display image related to an analysis result of the dynamics analysis images is included in the image selected as the thumbnail (This limitation describes nonfunctional descriptive material and does not carry patentable weight.  The functionality of the electronic device as claimed is not affected by the content of the image files.  See MPEP § 2111.05(I).  In the interest of compact prosecution Examiner notes that Lugosi et al. (US 2017/0209716 A1, hereinafter Lugosi) teaches a graph display image related to an analysis result of the consecutive images (paragraph 0067)).

As to dependent claim 3, the rejection of claim 1 is incorporated.  Takata/Shimamura further teaches a system wherein:
a plurality of the thumbnails can be displayed on the display screen (Takata figure 25 shows three different thumbnails related to three different series IDs of the selected examination ID), and
in a case where a predetermined external instruction is acquired (“The user selects to examination to interpret next from among the examinations displayed in the area 800. After this selection is sensed by the input controller 103, as illustrated in FIG. 23, the communication controller 110 transmits a request to display all series included in the examination ID of the selected examination to the medical information management system 200 (S540),” Takata paragraph 0274 lines 1-7), the hardware processor re-selects all of the thumbnails to be displayed on the display in accordance with the setting (“a thumbnail image of one slice image representative of each displayed series ID is displayed. Herein, an image at a certain slice position is adopted as the one slice image representative of each series ID. The certain slice position may be the first slice position or a central slice position,” Takata paragraph 0278 lines 11-16).

As to dependent claim 4, the rejection of claim 3 is incorporated.  Takata/Shimamura further teaches a system comprising:
an operation receiver that receives an input operation (“The input controller 103, after sensing a user operation performed on the operating unit 102, interprets the content of the operation, and notifies other structural elements of the operation content. For example, the input controller 103 senses the position of a mouse pointer on the display 101 from coordinate data output from a mouse being used as the operating unit 102, and causes the mouse pointer to be displayed on the display 101. Additionally, if a GUI element (for example, a GUI button) generated by the display controller 104 is being displayed at the display position of the mouse pointer when the input controller 103 senses that the mouse has been clicked, the input controller 103 determines that the user has selected that GUI element, and notifies other structural elements that the relevant GUI element has been selected by the user,” Takata paragraph 0160 lines 1-15, where the input controller falls under the broadest reasonable interpretation of “operation receiver” as consistent with Applicant’s specification such as paragraph 0020), wherein
the hardware processor acquires the external instruction on a basis of an input operation received by the operation receiver (“The user selects to examination to interpret next from among the examinations displayed in the area 800. After this selection is sensed by the input controller 103, as illustrated in FIG. 23, the communication controller 110 transmits a request to display all series included in the examination ID of the selected examination to the medical information management system 200 (S540),” Takata paragraph 0274 lines 1-7).

As to dependent claim 6, the rejection of claim 1 is incorporated.  Takata/Shimamura further teaches a system wherein the hardware processor selects images acquired at a plurality of times (“plain X-ray images may also be adopted,” Takata paragraph 0190 line 3 – note that multiple plain X-ray images cannot be acquired at exactly the same time) from among the dynamics analysis images in accordance with the setting, and sets video obtained by sequentially connecting the images acquired at the plurality of times as the thumbnail (“the display controller 104 displays a video of successive frame images 717 in the display area 716a of the thumbnail image 716, as illustrated in FIG. 51. In this case, the successive frame images 717 are displayed as the summary image,” Takata paragraph 0205 lines 3-7).

As to dependent claim 7, the rejection of claim 1 is incorporated.  Takata/Shimamura further teaches a system wherein:
the dynamics analysis images are captured images of the chest of a subject (“Note that instead of adopting chest CT images as the medical images, magnetic resonance imaging (MRI) images or plain X-ray images may also be adopted,” Takata paragraph 0190 lines 1-3, emphasis added), and
the image selected on a basis of the setting includes an image acquired at a time of at least any of a state of maximum expiration, a state of maximum inspiration, and a predetermined intermediate state between the state of maximum expiration and the state of maximum inspiration during respiration (This limitation describes nonfunctional descriptive material and does not carry patentable weight.  The functionality of the electronic device as claimed is not affected by the content of the image files.  See MPEP § 2111.05(I).  In the interest of compact prosecution Examiner notes that Lugosi teaches the image selected on a basis of the setting includes an image acquired at a time of at least any of a state of maximum expiration, a state of maximum inspiration, and a predetermined intermediate state between the state of maximum expiration and the state of maximum inspiration during respiration (paragraph 0050)).

As to dependent claim 8, the rejection of claim 1 is incorporated.  Takata/Shimamura further teaches a system comprising:
an operation receiver that receives an input operation (“The input controller 103, after sensing a user operation performed on the operating unit 102, interprets the content of the operation, and notifies other structural elements of the operation content. For example, the input controller 103 senses the position of a mouse pointer on the display 101 from coordinate data output from a mouse being used as the operating unit 102, and causes the mouse pointer to be displayed on the display 101. Additionally, if a GUI element (for example, a GUI button) generated by the display controller 104 is being displayed at the display position of the mouse pointer when the input controller 103 senses that the mouse has been clicked, the input controller 103 determines that the user has selected that GUI element, and notifies other structural elements that the relevant GUI element has been selected by the user,” Takata paragraph 0160 lines 1-15, where the input controller falls under the broadest reasonable interpretation of “operation receiver” as consistent with Applicant’s specification such as Takata paragraph 0020), wherein
in a case where the thumbnail is indicated with a pointer in the display screen in accordance with the input operation, the hardware processor causes the dynamics analysis images related to the thumbnail to be displayed (“the user inputs a slice-cycling operation of rotating the mouse wheel while the mouse pointer is positioned over the display 101a, and the input controller 103 senses this operation. Subsequently, the display controller 104 switches the slice image displayed on the display 101a to a slice image at another slice position, according to the amount of rotation of the mouse wheel,” Takata paragraph 0279 lines 14-20).

As to dependent claim 9, the rejection of claim 1 is incorporated.  Takata/Shimamura further teaches a system comprising a memory (Takata figure 4 part 503) that stores the thumbnail having been selected (the selection is necessarily stored at least while the selected thumbnail is displayed on the screen).

As to independent claim 10, Takata teaches a display control device, comprising:
a hardware processor (“a processor of the information terminal 100,” paragraph 0182 lines 3-4), wherein the processor is configured to:
select, from images acquired by consecutively X-ray imaging (“plain X-ray images may also be adopted,” paragraph 0190 line 3 – note that multiple plain X-ray images cannot be acquired at exactly the same time), a thumbnail (“a thumbnail image of one slice image representative of each displayed series ID is displayed,” paragraph 0278 lines 11-12), and
display the thumbnail on the display, wherein the selection of the image as the thumbnail is done by the processor in accordance with a setting previously determined for the images (“a thumbnail image of one slice image representative of each displayed series ID is displayed. Herein, an image at a certain slice position is adopted as the one slice image representative of each series ID. The certain slice position may be the first slice position or a central slice position,” paragraph 0278 lines 11-16), and
the processor is configured to select, as the thumbnail, an image other than a leading image of the images (“a thumbnail image of one slice image representative of each displayed series ID is displayed. Herein, an image at a certain slice position is adopted as the one slice image representative of each series ID. The certain slice position may be the first slice position or a central slice position,” paragraph 0278 lines 11-16).
Takata does not appear to expressly teach a device wherein the images are dynamics analysis images acquired by analyzing variations in an imaging target area.
Shimamura teaches a device wherein the images are dynamics analysis images acquired by analyzing variations in an imaging target area (“Particularly in dynamic analysis of the chest with X-rays, the use of interframe differences of a moving image in the chest enables analysis of a ventilatory function and a blood flow function,” paragraph 0003 lines 7-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the images of Takata to comprise the dynamics analysis images of Shimamura.  One would have been motivated to make such a combination to Takata to a wider variety of image types.

As to independent claim 11, Takata teaches a display control method for a display that has a display screen and presents a display on the display screen under control of a hardware processor (“a processor of the information terminal 100,” paragraph 0182 lines 3-4), comprising:
selecting, by the hardware processor, from images acquired by consecutively X-ray imaging (“plain X-ray images may also be adopted,” paragraph 0190 line 3 – note that multiple plain X-ray images cannot be acquired at exactly the same time), a thumbnail (“a thumbnail image of one slice image representative of each displayed series ID is displayed,” paragraph 0278 lines 11-12), and
displaying, by the hardware processor, the thumbnail on the display, wherein the selection of the image as the thumbnail is done by the hardware processor, wherein the selection of the image as the thumbnail is done by the hardware processor in accordance with a setting previously determined for the images (“a thumbnail image of one slice image representative of each displayed series ID is displayed. Herein, an image at a certain slice position is adopted as the one slice image representative of each series ID. The certain slice position may be the first slice position or a central slice position,” paragraph 0278 lines 11-16), and
selecting, by the hardware processor, as the thumbnail, an image other than a leading image of the images (“a thumbnail image of one slice image representative of each displayed series ID is displayed. Herein, an image at a certain slice position is adopted as the one slice image representative of each series ID. The certain slice position may be the first slice position or a central slice position,” paragraph 0278 lines 11-16).
Takata does not appear to expressly teach a method wherein the images are dynamics analysis images acquired by analyzing variations in an imaging target area.
Shimamura teaches a method wherein the images are dynamics analysis images acquired by analyzing variations in an imaging target area (“Particularly in dynamic analysis of the chest with X-rays, the use of interframe differences of a moving image in the chest enables analysis of a ventilatory function and a blood flow function,” paragraph 0003 lines 7-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the images of Takata to comprise the dynamics analysis images of Shimamura.  One would have been motivated to make such a combination to Takata to a wider variety of image types.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Takata in view of Shimamura and Lewis et al. (US 2014/0074759 A1, hereinafter Lewis).

As to dependent claim 5, the rejection of claim 1 is incorporated.
Takata/Shimamura does not appear to expressly teach a system wherein the setting is determined in accordance with a type of the consecutive images.
Lewis teaches a system wherein the setting is determined in accordance with a type of the consecutive images (“selection of thumbnails can vary depending on the type and/or size of media presentation,” paragraph 0059 lines n).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the setting of Takata/Shimamura to comprise the types of Lewis.  One would have been motivated to make such a combination to select a more optimal thumbnail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 2020/0082531 A1 disclosing dynamics analysis X-ray images
Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
In the interests of compact prosecution, Applicant is invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail.  If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145